Sed per curiam.

This part of the act cannot possibly relate to unimproved lands. What yearly rents or profits can mere woodlands yield ? In Duncan’s lessee v. Lawrance, it was ruled on argument in Cumberland county, by the judges, at May assizes 1769, that the want of an inquisition on a vacant lot in Carlisle, did not vitiate the sale by the sheriff; and the same resolution also took place in this county in Johnston’s lessee v. Lochrey.
The defendant’s counsel, in the course of the trial, offered to examine witnesses to prove the improvements made by Arskin. The terms of the application of Kline are binding on him and all claiming under him. Arskin’s pretentions included part of the lands in question; he held under an officer’s permit, and sold to Philemon Waters, who on the 9th October 1783, conveyed to James Cuffey.
By the court.
The defendant certainly may give evidence of Arskin’s improvements in June 1769, in order to designate his claim, called for by the plaintiff’s location, but not thereby to build up an *456adverse independent right under a supposed military premission after the Indian purchase, and which has not been pursued by an office right from 1769 until 1785. Such great laches would amount to an abandonment. It has always been held, that to secure rights, under commanding officers’ grants to the westward, or mere improvements, before the treaty at Fort Stanwix, on the 4th November 1768, office rights should be applied for in a reasonable time. But where is this military permit? Let it be shown, if it exists ; if itsoformer existence can be ascertained, and it is lost, let its contents be proved by witnesses who have seen it. Was it before or after tne date of Kline’s application, the construction whereof must be governed by the previous claim of Arskin ?
Mr. Woods, pro quer.
Messrs. J. Ross and Young, pro def.
Verdict pro quer.